Case 1:14-cr-02100-SAB   ECF No. 111   filed 08/14/19   PageID.567 Page 1 of 2

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Aug 14, 2019
                                                                    SEAN F. MCAVOY, CLERK



                                                         1:14-cr-02100-SAB-2
Case 1:14-cr-02100-SAB   ECF No. 111   filed 08/14/19   PageID.568 Page 2 of 2
